DETAILED ACTION
Claims 1-11 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn; the withdrawn rejections include 112, 2nd para, 112, 1st para and the 103 rejections in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Alcaine et al. (Analyst, 2015-previously cited), Talbert et al. (Bioengineered, 2016- previously cited), Greer et al. (Luminescence, 2002-see attached form 892) and Franciskovich (US 2010/0267044- previously cited).
The claims are directed to (in part): a method for simultaneously identifying a bacterial species and determining a susceptibility of the bacterial species; see claim 1 for method steps a-d.
Alcaine describes a genetically engineered bacteriophage T7, which targets E. coli, to carry and overexpress the alkaline phosphatase gene, phoA, for bacterial detection using commercially available colorimetric and chemilumiscent methods; see abstract and instant claims 1(a)(i), 5-8 and 13, in part. The author also teaches using the phage-based probe for antibiotic resistance testing; see abstract. See Figure 1, p.7630 and Figure 3, p. 7632 for depicting the addition of T7phoA to a sample and if viable E. coli are present in the sample, phage infection, replication and alkaline phosphatase overexpression occurs wherein the alkaline phosphatase reporter can be detected using a variety of substrates, including Lumigen APS-5; see instant claim 1(b) and claims 2 and 14. Also see Figure 5, p. 7634 depicting the detection of antibiotic resistance following treatment with T7phoA; see claim 1(c). See p. 7633, col. 2 for providing the following recitations: “If a bacterial isolate were resistant to a given antibiotic it should grow in broth with and without antibiotic. If we add T7phoA, we should see phage infection, phage replication, and the production of our alkaline phosphatase reporter in both treatments. If the bacterial isolate were sensitive to a given antibiotic there will be bacterial death in the broth containing the antibiotic, resulting in no phage replication, and no alkaline phosphatase production. We should see therefore see a difference in alkaline phosphatase signal between the treatments.” The teachings meet the claim limitations of instant claims 3 and 4. The author describes using colorimetric and chemiluminescent methods to determine T7-mediated alkaline phosphatase activity; see p. 7630, col. 1, p. 7631, col. 2 and p. 7632, col. 2 and instant claim 17. See Figure 2, p. 7631 for depicting the DNA construct comprising phoA; note that construct comprises non-coding sequence, including a promoter and ribosome binding site.
Alcaine (2015) does not explicitly teach that the gene encoding a marker is heterologous to humans, the bacterial species and the transforming phage (see instant claim 1(a)); wherein analyzing the cultures to determine a level or activity of the chemiluminescent label directly in the cultures (claim 1 (d)); the phages as set forth by claims 9 and 10; that the gene is of fungal, plant or insect origin (claim 11).
Talbert describes engineering bacteriophage for bacterial diagnostic platforms; see title. The author teaches that the combination of engineered phages and engineered enzymes could provide ultrasensitive detection systems for low-resource settings; see abstract. See p. 133, col. 2 for teaching that luciferase has been successfully incorporated into several phage strains as well as the successful incorporation of enzymes, including peroxidases, proteases and alkaline phosphatases as phage-mediated reporters; see instant claim 11. Also see p. 134, col. 1 which describes a mutated form of alkaline phosphatase enabling improved substrate conversion and signal production; see claim 1(a) providing that the limitation that the gene is heterologous to humans, the bacterial species and the transforming phage.  
Greer is cited for teaching imaging of light emission from the expression of luciferases in living cells in real time; see title and abstract and measuring the chemiluminescent label directly. Also see the abstract for teaching that the luciferase luc and ruc genes are from the firefly species; see claim 11. See p. 53, col. 2 for “Applications of Luciferase Imaging” describing the imaging of luciferase expression in individual cells and cell cultures. Also see Figure 1, p. 54 for the visualization of individual E. coli colonies transformed by lux genes.
Franciskovich is cited for teaching that both the lambda and M13 bacteriophages may be engineered to comprise a reporter gene; see para. 42 and instant claims 9 and 10.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use other chemiluminescent labels in the method described by Alcaine, including using a gene encoding a marker that is heterologous to humans, the bacterial species and the transforming phage, such as a luciferase of insect origin. One would have been motivated to do so for the advantages of optimizing the signal strength by increasing the signal to noise ratio as well as visualizing the chemiluminescent label in living cells and in real time as taught by Greer. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different engineered bacteriophages, such as lambda or M13, in the detection assay taught by Alcaine. One would have been motivated to do so for the advantage detecting different bacterial species in a sample.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated. For example, the use of different enzymes as markers are known, including luciferase, use of a bacteriophage for bacterial detection is taught in the prior art, lambda and M13 are well-characterized bacteriophages, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 5/4/2022, with respect to the rejection(s) of claim(s) 1-11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combined teachings of Alcaine, Talbert, Greer and Franciskovich. Greer was cited for teaching that luciferase can be detected in living cells and in real time, meeting the limitation of directly determining the level or activity of the chemiluminescent label (luciferase).
Double Patenting- Necessitated by Amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/860506 (2018/0187237) in further view of Greer et al. (Luminescence, 2002-cited by the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of detecting a bacterial species using a sample in combination with a recombinant bacteriophage comprising a gene which encodes a heterologous marker in the presence or absence of an antimicrobial agent. While the claims of the ‘506 are directed to detecting a plurality of bacterial species via the use of a plurality of different phages/markers, this would have been obvious for one of ordinary skill in the art to do to simultaneously detect different bacterial species in a sample via different markers, including luciferase which may be detected in living cells as taught by Greer (2002); see at least the title.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant has requested that this rejection be held in abeyance until the instant application is found to have allowable subject matter.
Until this rejection has been properly addressed, this rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648